NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 05a0923n.06
                           Filed: November 21, 2005

                                           No. 04-3784

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


ALEXANDER FELDMAN,                                )
                                                  )
       Petitioner-Appellee,                       )
                                                  )
v.                                                )   ON APPEAL FROM THE UNITED
                                                  )   STATES DISTRICT COURT FOR THE
ALBERTO GONZALES,                                 )   NORTHERN DISTRICT OF OHIO
                                                  )
       Respondent-Appellant                       )


Before: CLAY and GIBBONS, Circuit Judges; and STEEH, District Judge.*

       JULIA SMITH GIBBONS, Circuit Judge. Alexander Feldman, a citizen of the former

Soviet Union, petitioned for a writ of habeas corpus, seeking release from the custody of the Bureau

of Immigration and Customs Enforcement (BICE). His petition was premised on an allegation that

the accredited representative who represented him in immigration proceedings provided him with

ineffective assistance. Specifically, Feldman alleged that the accredited representative performed

deficiently during Feldman’s efforts to apply for discretionary relief from deportation. The district

court granted his petition. For the following reasons, we reverse the district court and deny

Feldman’s petition.



       *The Honorable George Caram Steeh, United States District Judge for the Eastern District

                                                -1-
of Michigan, sitting by designation.




                                       -2-
No. 04-3784
Feldman v. Gonzales


                                                 I.

        Feldman is a native and citizen of the Republic of Moldova, formerly part of the Soviet

Union. Feldman arrived in the United States in 1978 after the United States paroled him into the

country for humanitarian reasons.1 He became a lawful permanent resident in 1980.

        Six years later, Feldman was convicted in New York of heroin possession. His conviction

caused the Immigration and Naturalization Service (INS) to serve him with an Order to Show Cause

that charged him as deportable because he violated a controlled substance law. Feldman failed to

appear on the Order to Show Cause, and the Immigration Judge (IJ) deported him in absentia in

1990.

        Feldman moved to reopen his deportation proceedings, and the INS granted his motion. The

INS also changed the venue of Feldman’s immigration proceedings to Cleveland, Ohio after

Feldman moved there for employment purposes. The Cleveland INS referred him to Marta Paul, a

non-lawyer who was an accredited representative of Cleveland’s Nationalities Services Center. Paul

agreed to represent Feldman in the immigration proceedings and appeared before the IJ with him

on July 8, 1992. The IJ ordered Feldman to submit any applications for relief by August 7, 1992,

and reset the case for hearing on November 18, 1992.

        Paul and Feldman met to prepare his application for discretionary relief pursuant to 8 U.S.C.




        1
         Feldman is Jewish, and at the time of his entry into the United States, he argued that he
faced persecution in the Soviet Union.

                                                 -3-
No. 04-3784
Feldman v. Gonzales

§ 1182(c)2 (“212(c) application”) on August 4, 1992. Feldman signed a completed 212(c)

application for waiver of deportation and provided Paul with the $90.00 application fee.

       Although Paul maintains that she filed the application on August 7, 1992, the immigration

court never received an application for relief from Feldman. On the ground that no application for

relief had been submitted to the court by the August 7 deadline, the IJ ordered Feldman deported on

August 18, 1992. Notice of deportation was sent to Feldman on November 27, 1992 by the INS.

Feldman stated that he never received notice of his deportation from Paul, the INS, or the

immigration court.

       Feldman remained in the United States until he was arrested and detained by BICE on July

31, 2003. On August 13, 2003, Feldman filed a petition for a writ of habeas corpus in the United

States District Court for the Northern District of Ohio. The ground for Feldman’s habeas petition

was ineffective assistance of an accredited representative; he alleged that he was denied effective

assistance when Paul failed to file his 212(c). The district court granted Feldman’s habeas petition

and remanded the case to the IJ to permit Feldman to file a 212(c) application. The district court

concluded that Paul’s performance was deficient and that Feldman had established prejudice because




       2
            Section 1182(c) permitted the Attorney General, at his or her discretion, to stop
deportations of “[a]liens lawfully admitted for permanent residence who temporarily proceeded
abroad voluntarily and not under an order of deportation, and who are returning to a lawful
unrelinquished domicile of seven consecutive years.” Whereas its language suggests that Section
1182(c) relief was available only to aliens returning from abroad, “it [was] well-settled that [the] .
. . relief also applie[d] to deportation of a lawfully admitted alien with an unrelinquished domicile
of seven consecutive years.” Gonzales v. INS, 996 F.2d 804, 806 (6th Cir. 1993). Section 1182(c)
was repealed by the the Illegal Immigration Reform and Immigrant Responsibility Act of 1996.
Pub.L. No. 104-208, 100 Stat. 309.

                                                 -4-
No. 04-3784
Feldman v. Gonzales

“he demonstrated that he was eligible for 212(c) relief and that he could have made a strong showing

in support of his application for that relief.” The government appealed.



                                                II.

       Feldman’s habeas petition challenges the order of removal issued against him. Therefore,

this court must treat Feldman’s habeas petition as a petition for review because Congress passed the

REAL ID Act of 2005 during the pendency of his appeal. Pub. L. 109-13, 119 Stat. 231. The REAL

ID Act renders petitions for review “the sole and exclusive means for judicial review” for almost

all orders of removal, thus eliminating habeas corpus petitions in this context. 8 U.S.C. §

1252(a)(5). The Act converts all pending habeas corpus actions in district courts into petitions for

review and transfers the petitions for review to the appropriate court of appeals. 8 U.S.C. §

1252(a)(5); see Bonhometre v. Gonzales, 414 F.3d 442, 446 (3d Cir. 2005) (holding that Congress

clearly intended the REAL ID Act to consolidate all challenges to removal orders in a single forum

and convert habeas petitions to petitions for review). The conversion of the habeas petition into a

petition for review has no impact on the standard of review. The standard of review for Feldman’s

ineffective assistance of an accredited representative claim remains de novo regardless of his

petition’s form. See Bonhometre, 414 F.3d at 446 (“Even though this habeas appeal has turned into

a petition for review, our standard of review remains the same.”); Liao v. Rabbett, 398 F.3d 389, 394

(6th Cir. 2005).

                                                III.

       The Sixth Circuit has concluded that “Fifth Amendment guarantees of due process extend

                                                -5-
No. 04-3784
Feldman v. Gonzales

to aliens in deportation proceedings.” Huicochea-Gomez v. INS, 237 F.3d 696, 699 (6th Cir. 2001).

Therefore, an alien receiving ineffective assistance in deportation proceedings can suffer a

deprivation of due process. Id. However, “[i]neffective assistance . . . in a deportation proceeding

will rise to the level of a due-process violation under the Fifth Amendment only if the proceeding

was so fundamentally unfair that the alien was prevented from reasonably presenting his case.”

Denko v. INS, 351 F.3d 717, 723 (6th Cir. 2003) (internal quotation omitted).

       An alien alleging ineffective assistance must demonstrate prejudice, whether the alien was

represented in immigration proceedings by an attorney or an accredited representative. See Ramirez-

Durazo v. INS, 794 F.2d 491, 499-501 (9th Cir. 1986) (evaluating a claim of ineffective assistance

of an accredited representative under the same rubric as a claim of ineffective assistance of counsel);

see also Kalaj v. Gonzales, No. 03-4216, 137 F. App’x 851, 856 (6th Cir. 2004) (“[The prejudice]

requirement applies a fortiori in a case where ineffectiveness is asserted on the part of a non-lawyer

representative.”). Prejudice in this context requires a showing that the alien was entitled to the

underlying relief requested. In other words, the alien “must establish that but for [the accredited

representative’s error], [the alien] would have been entitled to continue residing in the United

States.” Huicochea-Gomez, 237 F.3d at 699-700.

       In evaluating Feldman’s claim under the prejudice prong, the district court relied on two

Second Circuit cases—Rabiu v. INS, 41 F.3d 879 (2d Cir. 1994), and United States v. Perez, 330
F.3d 97 (2d Cir. 2003). Under those cases, the alien must “make a prima facie showing that he

would have been eligible for the relief and that he could have made a strong showing in support of

his application.” Rabiu, 41 F.3d at 882. The district court’s reliance on those cases for determining

                                                 -6-
No. 04-3784
Feldman v. Gonzales

prejudice was misplaced. The Sixth Circuit has never applied the Rabiu test, and Huicochea-Gomez

precludes a finding of prejudice in this context.

       Under Huicochea-Gomez, Feldman cannot demonstrate that he would have been entitled to

remain in the United States had Paul filed his section 212(c) application. The granting of section

212(c) relief rested entirely within the discretion of the Attorney General. 8 U.S.C. § 1182(c)

(1994); Asad v. Reno, 242 F.3d 702, 704 (6th Cir. 2001). “The failure to be granted discretionary

relief does not amount to a deprivation of a liberty interest.”3 Huicochea-Gomez, 237 F.3d at 700.

Thus, Feldman cannot show that he would have been entitled to remain in the United States, absent

his attorney’s failure to file a section 212(c) application for relief from deportation, because the

granting of such relief rested entirely within the discretion of the Attorney General.

                                                 IV.

       For the foregoing reasons, the district court’s decision is REVERSED and Feldman’s petition

for review is DENIED.


       3
          While the discretionary nature of the relief requested in a 212(c) application precludes a
demonstration of prejudice in the Sixth Circuit, see Huicochea-Gomez, 237 F.3d at 700, other
circuits have held that aliens who seek only discretionary relief can demonstrate prejudice from
ineffective assistance. See, e.g., Rojas-Garcia v. Ashcroft, 339 F.3d 814, 826–28 (9th Cir. 2003);
Miranda-Lores v. INS, 17 F.3d 84, 85 (5th Cir. 1994). The Fifth and Ninth Circuits have held that
aliens can demonstrate prejudice from ineffective assistance by showing that they were eligible for
relief even if the granting of relief ultimately was discretionary. Id. Likewise, the Second Circuit
has held in one of the cases relied on by the district court that aliens can demonstrate prejudice by
showing their eligibility for discretionary relief and strong evidence that the discretion likely would
have been exercised in their cases. Rabiu, 41 F.3d at 882–83. The Eleventh Circuit, however, is in
accord with the Sixth Circuit and held that deportable aliens seeking section 212(c) relief cannot
show prejudice because “failure to receive relief that is purely discretionary in nature does not
amount to deprivation of a liberty interest.” Mejia Rodriguez v. Reno, 178 F.3d 1139, 1146–49 (11th
Cir. 1999).

                                                    -7-